DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Coulier et al. (“Identification and quantification of (polymeric) hindered-amine light stabilizers in polymers using pyrolysis-gas chromatography-mass spectrometry and liquid chromatography-ultraviolet absorbance detection-evaporative light scattering detection,” 02 December 2004) discloses a method of analyzing a polymer resin sample (polymers containing polymeric hindered amine light stabilizers (HALS)) (abstract), the polymer resins sample comprising a polymer resin and a high molecular weight additive (HALS) containing a piperidine moiety (Tinuvin 622 comprising 4-hydroxy-piperdinyl succinate) (p. 230, col. 2, para. 3), the method comprising separating a fraction of the polymer resin sample using a DB-5MS capillary column (p. 229, col. 1, para. 3), wherein the fraction corresponding to a high molecular weight additive (separate and quantify the various HALS additives) (p. 229, col. 1, para. 3); pyrolyzing the fraction in a pyrolysis-gas chromatography/mass spectrometer (Py-GC/MS) (pyrolysis GC-MS system consisted of an Agilent G1530A gas chromatograph equipped with a Fisher GSG 1040 PSC Curie Point Pyrolyser) (p. 228, col. 2, para. 6) to obtain a mass spectrum of the pyrolyzed fraction (p. 230, col. 2, para. 1; see Figure 2, p. 231); identifying a structure of 
Additionally, Coulier discloses a high molecular weight additive that is at least one hindered amine light stabilizer (HALS) consisting of Formula (I) and (III) (see Figure 1, p. 229).
However, the prior art neither teaches nor fairly suggests the method comprising separating a fraction of the polymer resin sample using size exclusion chromatography (SEC); and determining the amount of the high molecular weight additive in the polymer resin sample, relative to the total weight of the polymer resin sample by comparing a sum of areas of the fragment peaks to a calibration line, where the calibration line represents a sum of areas of the fragment peaks in the standard as a function of concentration of the standard, wherein the molecular weight of the high molecular weight additive is 1,000 to 4,000 g/mol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797